     Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 1 of 27




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK




IN RE JUMIA TECHNOLOGIES AG
SECURITIES LITIGATION,              Master File No. 1:19-cv-04397-PKC




   DECLARATION OF PHILLIP KIM IN SUPPORT OF FEDERAL PLAINTIFFS’
         MOTIONS FOR: (I) FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT AND PLAN OF ALLOCATION; AND (II) AN AWARD OF
          ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES,
               AND AWARD TO FEDERAL PLAINTIFFS’
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 2 of 27




       PHILLIP KIM declares as follows:

I.     INTRODUCTION

       1.        I, Phillip Kim, am a Partner at The Rosen Law Firm, P.A. (“Rosen Law”).1

Rosen and Pomerantz LLP (“Pomerantz”) (together, “Federal Class Counsel” or “Federal Lead

Counsel”    or    “Plaintiffs’   Counsel”)   represent   Hexuan   Cai,   Kalyan   Venkataraman,

Kalyanasundaram Venkataraman, Matthew Sacks, and Yifeng Zhu (“Federal Plaintiffs” or

“Federal Class Representatives”) in the above-captioned securities class action lawsuit (the

“Federal Action”). I have personal knowledge of the matters set forth herein and, if called upon,

I could and would completely testify thereto.

       2.        I respectfully submit this Declaration in support of Federal Plaintiffs’ Motions

for: (I) Final Approval of Class Action Settlement and Plan of Allocation; and (II) an Award of

Attorneys’ Fees, Reimbursement of Expenses, and Award to Federal Plaintiffs.

       3.        On October 19, 2020, the Court entered the Order Preliminarily Approving

Proposed Settlement, Certifying Exchange Act Settlement Class, Providing for Notice, and

Scheduling Settlement Hearing (“Preliminary Approval Order”) (ECF No. 113) which granted

preliminary approval of the proposed settlement (the “Federal Settlement” or the “Settlement”)

and the proposed plan for allocating the proceeds of the Settlement to eligible Settlement Class

Members (the “Plan of Allocation”).

       4.        Federal Plaintiffs now seek final approval of the Federal Settlement and Plan of

Allocation as well as an award of attorneys’ fees in an amount not to exceed one-third of the

Federal Settlement Fund (or $666,666.67) plus interest, reimbursement of Federal Class

Counsel’s expenses in the amount of $78,180.42 plus interest and awards pursuant to the Private


1
  All capitalized terms that are not defined herein have the same meanings as set forth in the
Stipulation of Settlement dated October 9, 2020 (see ECF No. 109) (the “Stipulation”).
                                                 1
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 3 of 27




Securities Litigation Reform Act of 1995 (“PSLRA”) in the total amount of $12,500 (or $2,500

each) for costs and expenses incurred by Federal Plaintiffs in connection with their

representation of the Exchange Act Settlement Class (the “Fee and Expense Application”).2

       5.       The resolution of the Federal Action is part of a global settlement which would

also resolve the related action Convery v. Jumia Technologies AG, et al., Index No. 656021/2019

pending in the Supreme Court of New York, New York County (“State Action”). Approval of

the Federal Action Settlement and the State Action Settlement are contingent upon each other.

       6.       The proposed Federal Settlement now before the Court provides for the resolution

of claims in the Federal Action in exchange for a cash payment of $2,000,000. The Total

Settlement Amount to resolve both the Federal Action and the State Action is $5,000,000, with

$2,000,000 allocated to resolve to the Federal Action and $3,000,000 allocated to resolve to the

State Action.

       7.       As detailed herein, Federal Plaintiffs and Federal Class Counsel respectfully

submit that the Federal Settlement represents a favorable result for the Exchange Act Settlement

Class in light of the significant risks in the Federal Action. As explained further herein, the

Federal Settlement provides a considerable benefit to the Exchange Act Settlement Class by

conferring a certain and immediate recovery while avoiding the significant risks and expense of

continued litigation, including the risk that the class could recover less than the Federal

Settlement Amount (or nothing) after years of additional litigation and delay.




2
  In conjunction with this Declaration, Federal Plaintiffs, are submitting a Memorandum of Law
in Support of Federal Plaintiffs’ Motion for Final Approval of Class Action Settlement and Plan
of Allocation (the “Settlement Memorandum”) and Memorandum of Law in Support of Motion
for an Award of Attorneys’ Fees, Reimbursement of Expenses, and Award to Federal Plaintiffs
(the “Fee Memorandum”).
                                                2
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 4 of 27




       8.     By the time the Federal Settling Parties agreed to settle, Federal Plaintiffs and

Federal Class Counsel understood the strengths and weaknesses of the claims and defenses

asserted, and could make informed appraisals regarding the chances of success. Federal Class

Counsel expended significant time and resources analyzing the legal and factual issues in the

Federal Action for the benefit of Jumia shareholders including conducting a thorough

investigation the alleged fraud in connection with researching, preparing, and drafting;

investigating and drafting several pleadings including the highly detailed Second Amended

Securities Class Action Complaint (the “Second Amended Complaint”); retaining a private

investigator and an expert; reviewing Jumia’s public SEC filings, Jumia’s public statements,

news articles and research reports; opposing Defendants’ pre-motion letters and Defendants’

motion to dismiss; and preparing for and participating in the mediation and settlement

discussions including drafting a mediation statement.

       9.     On May 12, 2020, Federal Plaintiffs, State Plaintiff, Jumia, and the Individual

Defendants engaged in an all-day, virtual mediation before Jed Melnick, Esq. of JAMS. As a

settlement was not reached at this mediation session, Federal Defendants proceeded with the

filing of the motion to dismiss in the Federal Action and a joinder of that motion. Despite

continued litigation, the Federal Settling Parties continued their arm’s-length negotiations

through Mr. Melnick. Eventually, on August 11, 2020, Federal Plaintiffs, State Plaintiff, Jumia,

Federal Defendants, and State Defendants agreed to a global settlement.

       10.    As discussed herein, the Plan of Allocation was developed with the assistance of

Federal Plaintiffs’ damages expert and provides for the distribution of the net proceeds of the

Federal Settlement to class members who submit Proof of Claim and Release Forms (“Claim

Forms”) that are approved for payment by the Court on a pro rata basis based on their losses



                                               3
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 5 of 27




attributable to the alleged fraud. With respect to the Fee and Expense Application, as discussed

in the Fee Memorandum, the requested fee is well within the range of percentage awards granted

by courts in this Circuit and across the country in comparable securities class actions.

Additionally, the requested fee results in a negative multiplier of 0.65 on Federal Class Counsel’s

lodestar – which is well below the range of multipliers routinely awarded by courts in this Circuit

and across the country.

       11.     Similarly, Federal Plaintiffs’ request for $2,500 each, or $12,500 in total, as

reimbursement of their time dedicated to this litigation is modest and in line with similar requests

approved by courts.

       12.     For all of the reasons set forth herein and in the accompanying memoranda,

including the quality of the result obtained and the numerous significant litigation risks discussed

below, Federal Plaintiffs and Federal Class Counsel respectfully submit that the Federal

Settlement and the Plan of Allocation are “fair, reasonable, and adequate” and should be

approved and the request for attorneys’ fees and reimbursement of litigation expenses is also fair

and reasonable and should be approved.

II.    PROSECUTION OF THE ACTION

       A.      Background

       13.     On May 14, 2019, a class action complaint was filed in the Southern District of

New York, styled as Strugala v. Jumia Technologies AG, Case No. 19-cv-4397, asserting

violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”)

(ECF No. 1).




                                                 4
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 6 of 27




       14.    On May 28, 2019, a related action was filed in the Southern District of New York

styled as Zhi v. Jumia Technologies AG, Case No. 19-cv-4952 alleging the same Exchange Act

violations.

       15.    After extensive briefing on competing motions for consolidation, appointment of

lead plaintiff and lead counsel, on October 29, 2019, the Court consolidated the actions;

appointed Hexuan Cai as Lead Plaintiff and Kalyan and Kalyanasundaram Venkataraman as

Named Plaintiffs for the Federal Action; and approved Pomerantz and Rosen Law as Co-Lead

Counsel. (ECF No. 57).

       16.    On December 30, 2019, Federal Plaintiffs filed the Amended Securities Class

Action Complaint (the “Amended Complaint”) asserting claims against Defendants Jumia,

Messrs. Hodara, Poignonnec, Maillet-Mezeray, Bogaert, Igoudala, Judja-Sato, Klein, Ndiaye,

Odgers, and Rittenhouse, Ms. Kaya Mwanza, and the Underwriter Defendants under Sections

10(b) and 20(a) of the Exchange Act and Sections 11 and 15 of the Securities Act of 1933

(“Securities Act”) (ECF No. 62).

       17.    On February 14, 2020, Defendants filed pre-motion letters with the Court

explaining the grounds upon which they wished to move to dismiss the Amended Complaint.

(ECF Nos. 70, 71). On February 28, 2020, Federal Plaintiffs filed a letter in response to

Defendants’ pre-motion to dismiss letters and as instructed by the Court’s February 18, 2020

order, indicated that they would amend the Amended Complaint. (ECF No. 84)

       18.    On March 13, 2020, Federal Plaintiffs filed the operative Second Amended

Complaint asserting claims against the Federal Defendants under Sections 10(b) and 20(a) of the

Exchange Act and Sections 11 and 15 of the Securities Act. (ECF No. 109).




                                              5
          Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 7 of 27




         19.   On April 3, 2020, Defendants filed pre-motion letters with the Court explaining

the grounds upon which they wished to move to dismiss the Second Amended Complaint. (ECF

Nos. 92, 93). On April 10, 2020, Federal Plaintiffs filed their response to Defendants’ pre-motion

letters to dismiss the Second Amended Complaint.

         20.   On June 1, 2020, Jumia and the Individual Defendants filed a motion to dismiss

(ECF No. 99), which the Underwriter Defendants joined. (ECF No. 103).

         21.   Federal Plaintiffs filed an opposition to the motion to dismiss on July 31, 2020.

(ECF No. 104).

         B.    Mediation and the Negotiation of the Settlement

         22.   Federal Plaintiffs and Federal Class Counsel believed that a strategy of prompt

mediation was in the best interest of the Federal Plaintiff and the Exchange Act Settlement Class

based on Jumia’s poor financial condition during the course of the litigation that raised doubt

about the Company’s ability to pay a judgment after years of litigation. The available insurance

was also being reduced by the costs of defending this Federal Action, and the insurance would

have been depleted at a substantially greater rate if this Federal Action proceeded into discovery

or to trial.

         23.   Accordingly, the Federal Settling Parties agreed to retain Jed D. Melnick, Esq. of

JAMS as a mediator. Mr. Melnick is an experienced mediator who has successfully mediated

many complex securities cases.

         24.   On May 12, 2020, Federal Plaintiffs, State Plaintiff, Jumia, and the Individual

Defendants engaged in a mediation via videoconference before Mr. Melnick. As part of the

mediation process, the Federal Settling Parties exchanged written statements concerning liability,

damages, loss causation, and Federal Defendants’ ability to pay. At the mediation, there were



                                                6
          Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 8 of 27




detailed discussions about the merits of Federal Plaintiffs’ claims and the defenses to those

claims.

          25.   The session ended without an agreement, but over the next several months, Mr.

Melnick facilitated further discussions and a settlement was reached on August 11, 2020 with a

term sheet fully executed that same day which included the settlement of the State Action as

well.

          26.   The Declaration of Jed Melnick (“Melnick Decl.”), attached hereto as Exhibit 1,

provides Mr. Melnick’s perspective of the Settlement and the process by which it was reached.

After the all-day mediation session and continued settlement discussions, Mr. Melnick issued a

mediator’s proposal which the parties to both the Federal Action and State Action accepted.

Melnick Decl. ¶14. Mr. Melnick believes that the Settlement is a fair, reasonable, and adequate

resolution of the claims of the Federal Action, as well as the State Action. Id. ¶16.

          27.   On August 12, 2020, the Parties notified the Court of the Federal Settlement and

requested a continuance of all deadlines. (ECF No. 105).

          28.   Thereafter, the Parties negotiated the final terms of the Federal Settlement and

drafted the Stipulation and related settlement papers. On October 9, 2020, Federal Plaintiffs filed

the Stipulation and the Unopposed Motion for Entry of Order Preliminarily Approving

Settlement and Establishing Notice Procedures. (ECF Nos. 109-111).

          C.    Preliminary Approval of the Settlement

          29.   On October 19, 2020, the Court entered the Preliminary Approval Order, which

preliminarily approved the Federal Settlement, certified the Exchange Act Settlement Class for

settlement purposes, appointed Federal Plaintiffs as Class Representatives of the Exchange Act




                                                 7
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 9 of 27




Settlement Class, and appointed Rosen Law and Pomerantz as Federal Class Counsel. (ECF No.

113).

        30.    Paragraph 1 of the Preliminary Approval Order certified Exchange Act Settlement

Class is defined as follows:

        For settlement purposes only, pursuant to Rule 23(a) and (b)(3) of the Federal
        Rules of Civil Procedure, the Federal Action is hereby preliminarily certified as a
        class action on behalf of the Exchange Act Settlement Class of all persons or
        entities (and their beneficiaries) who purchased or otherwise acquired Jumia
        ADSs from April 12, 2019 through and including December 9, 2019, and were
        damaged thereby. Excluded from the Exchange Act Settlement Class are the
        Released Defendant Parties, except for any Investment Vehicle. Also excluded
        from the Exchange Act Settlement Class are those persons who timely and validly
        request exclusion in accordance with this Federal Preliminary Approval Order.

III.    RISKS OF CONTINUED LITIGATION

        31.    The Federal Settlement provides an immediate and certain benefit to the

Exchange Act Settlement Class in the form of a cash payment of $2,000,000. As explained

below, there were significant risks that Federal Plaintiffs and the class might recover

substantially less than the Federal Settlement Amount – or nothing at all – if the case proceeded

through additional years of litigation to a potentially litigated verdict. During the mediation, it

became clear to Federal Class Counsel that Jumia’s insurance coverage was likely the only

prospective source of recovery. Significantly, these insurance funds likely would have been

depleted by defense costs of this litigation had the case not settled. Jumia’s financial condition

and limited insurance, which would be eroded by substantial defense costs in this Federal Action,

created a very real risk that Federal Plaintiffs would not be able to recover on a judgment as large

as the Settlement after trial or that Jumia might become insolvent during the course of the

litigation. Federal Defendants also had substantial defenses with respect to liability, loss

causation, and damages in this case. Thus, there was a very real risk, that after years of



                                                 8
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 10 of 27




protracted litigation, Federal Plaintiffs and the Exchange Act Settlement Class could achieve no

recovery at all, or a lesser recovery that the Federal Settlement.

       A.      Risks of Proving Liability

       32.     Federal Plaintiffs and Federal Class Counsel also recognized that this Federal

Action presented a number of substantial risks to establishing liability, loss causation and

damages.

       33.     For example, Federal Defendants argued that Federal Plaintiffs did not allege any

false or misleading statements about Jumia’s business including reported metrics, including gross

merchandise value, active consumers, and active sellers. (ECF No. 100). With respect to scienter,

Federal Defendants argued that Federal Plaintiffs did not meet this heightened burden and that

Federal Plaintiffs neither adequately alleged a motive and opportunity or conscious misbehavior

or recklessness. Id.

       B.      Risks of Proving Loss Causation and Damages

       34.     Even assuming that Federal Plaintiffs overcame the above risks and successfully

established liability, Federal Plaintiffs would have confronted considerable challenges in

establishing loss causation and damages. See Dura Pharm., Inc. v. Boudo, 544 U.S. 336, 345-46

(2005) (plaintiffs bear the burden of providing “that the defendant’s misrepresentations ‘caused

the loss for which the plaintiff seeks to recover.’”).

       35.     Here, Federal Defendants argued that the Second Amended Complaint failed to

plead loss causation because the alleged corrective disclosures did not reveal any unknown

information. (ECF No. 100). If the Federal Action proceeded beyond the pleading stage, Federal

Defendants likely would have raised other arguments to defeat loss causation and disprove

damages.



                                                   9
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 11 of 27




       36.     Furthermore, Federal Plaintiffs and Federal Defendants would each need to

supply expert testimony regarding loss causation and damages and it is unknown whose expert a

jury may believe. Federal Plaintiffs would have to prove that the price of Jumia’s ADSs declined

as a result of the disclosure of the fraud, not any other non-fraud factors which could be

challenging.

       C.      Other Risks

       37.     In order to succeed, Federal Plaintiffs would also have had to prevail at several

stages – including Federal Defendants’ motion to dismiss the Second Amended Complaint that

could have potentially ended or seriously curtailed the Federal Plaintiffs’ case; on a motion for

class certification; expected motions for summary judgment; and at trial and, even if Federal

Plaintiffs prevailed on all of those, on appeals that were likely to follow. This is a process that

could possibly extend for years and might lead ultimately to a smaller recovery or no recovery at

all. Indeed, even prevailing at trial would not have guaranteed a recovery larger than the

$2,000,000 Federal Settlement.

       38.     If Federal Plaintiffs defeated the pending motion to dismiss, discovery would

commence. In this case, discovery posed particular challenges as Jumia is a German company

with substantial operations throughout Africa and many defendants residing in the United Arab

Emirates. Accordingly, there was no guarantee that Federal Plaintiffs would have been able to

obtain the necessary evidence to prove their case through discovery; and even if they could do

so, it would be costly and significantly delay any potential recovery to Exchange Act Class

Members. To take substantially all depositions and seek documents, Federal Plaintiffs would

have to follow appropriate international conventions and/or apply to this Court for Letters

Rogatory. And if documents were produced, it would also require extensive translation or the



                                                10
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 12 of 27




retention of multilingual attorneys to facilitate document review as the documents would likely

be in foreign languages.

        39.     Given these significant litigation risks and ability-to-pay concerns, Federal

Plaintiffs and Federal Class Counsel believe that the Federal Settlement represents an excellent

result for the Exchange Act Settlement Class.

        D.      The Settlement is Reasonable in Light of the Potential Recovery in the
                Federal Action

        40.     The Federal Settlement is also fair and reasonable in light of the potential

recovery. Despite limitations on Defendants’ resources, the Settlement provides for $2 million to

be paid into the Federal Settlement Fund. Taking an aggressive damages analysis, damages are

estimated to be $258 million. The Federal Settlement represents a good result, returning almost

0.77% to investors. Moreover, when the Federal Settlement is combined with the State

Settlement in the State Action, the recovery is even better, returning almost 1.94% to investors.

        41.     In contrast, if Federal Plaintiffs had not settled, Defendants would have contended

that Federal Plaintiffs’ damages were greatly overstated, or that there were no damages at all. As

noted above, Federal Defendants put forward several damages and loss causation arguments that,

if accepted, would have greatly reduced damages. Accordingly, the level of recovery is

reasonable in light of the significant litigation risks.

IV.     FEDERAL   PLAINTIFFS’  COMPLIANCE   WITH    THE    COURT’S
        PRELIMINARY APPROVAL ORDER REQUIRING ISSUANCE OF NOTICE

        42.     The Court appointed Strategic Claims Services (“SCS”) as the Claims

Administrator in the Preliminary Approval Order.




                                                   11
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 13 of 27




       43.      Pursuant to the Preliminary Approval Order at ¶10, Federal Class Counsel

oversaw the Court’s directives for SCS to provide notice of the Federal Settlement to Exchange

Act Class Members by:

             a. either (i) emailing the Summary Notice of (I) Pendency of Class Actions and

                Proposed Settlement of Federal Action and State Action; (II) Motions for Awards

                of Attorneys’ Fees and Litigation Expenses; and (III) Settlement Fairness

                Hearings (“Summary Notice”) to the Federal Stipulation, to all Exchange Act

                Settlement Class Members for whom the Claims Administrator is able to obtain

                email addresses, or (ii) if no email address can be obtained, mailing the Postcard

                Notice by first class mail to all Exchange Act Settlement Class Members who can

                be identified with reasonable effort.

             b. publication of the Summary Notice in Investor’s Business Daily and electronically

                disseminated over a GlobeNewswire.

             c. establishing a settlement-specific website with copies of the Notice of (I)

                Pendency of Class Actions and Proposed Settlement of Federal Action and State

                Action; (II) Motions for Awards of Attorneys’ Fees and Litigation Expenses; and

                (III) Settlement Fairness Hearings (“Long Notice”), Federal Stipulation, Proof of

                Claim and Release Form (“Claim Form”), and the ability to file claims

                electronically.

       44.      As detailed in the Declaration of Sarah Evans Concerning: (A) Mailing of the

Postcard Notice; (B) Publication of the Summary Notice; and (C) Report on Requests for

Exclusion and Objections (“Evans Decl.”), attached hereto as Exhibit 2, SCS timely completed

these notice procedures, supervised by Federal Class Counsel.



                                                 12
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 14 of 27




       45.     The Notice contains, among other things, a description of the Federal Action; the

definition of the Settlement Class; a summary of the terms of the Federal Settlement and the

proposed Plan of Allocation; and a description of Exchange Act Settlement Class Members’

rights to participate in the Settlement, object to the Settlement, the Plan of Allocation, and/or the

Fee and Expense Application, or exclude themselves from the Settlement Class. The Notice also

informs Exchange Act Settlement Class Members of Federal Class Counsel’s intent to apply for

an award of attorneys’ fees in an amount not to exceed one-third of the Settlement Fund, for

reimbursement of litigation expenses in an amount not to exceed $125,000, and award to Federal

Plaintiffs not to exceed $2,500 each.

       46.      The Notice included the February 24, 2021 deadline for Exchange Act Settlement

Class Members to file objections to the Settlement, the Plan of Allocation, and/or the Fee and

Expense Application, or to request exclusion from the Settlement Class.

       47.      To date, SCS mailed 31,993 Postcard Notices. Out of the 31,993 Postcard

Notices mailed, SCS received requests from 37 potential Exchange Act Settlement Class

Members to mail them copies of the Long Notice and Claim Form. Evans Decl. ¶6. Additionally,

SCS was notified by one of the Nominee Account Holders that it emailed a total of 18,802 of

their customers to notify them of this settlement and provide direct links to the Long Notice and

Claim Form on the settlement website. Id at ¶7. SCS also emailed a link to the Long Notice and

Claim Form to 8 potential Exchange Act Settlement Class Members. Id.

       48.     In accordance with the Preliminary Approval Order, SCS caused the Summary

Notice to be published once in Investor’s Business Daily and transmitted over GlobeNewswire

on January 25, 2021. Evans Decl. ¶9, Ex. C to Evans Decl.




                                                 13
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 15 of 27




       49.    SCS maintains a toll-free telephone number (1-866-274-4004) for Exchange Act

Settlement Class Members to call and obtain information about the Settlement and/or request a

Long Notice and Claim Form. SCS has promptly responded to each telephone inquiry and will

continue to address Exchange Act Settlement Class Member inquiries. Evans Decl. ¶10.

       50.     SCS established a settlement-dedicated webpage. The webpage contains the

current status of the case; the deadlines; the online claim filing link; and important documents

such as the Long Notice and Claim Form, the Postcard Notice, the Federal Preliminary Approval

Order, and the Federal Stipulation. Evans Decl. ¶11.

       51.    As of February 17, 2021, there have been no objections to any aspect of the

Federal Settlement received. There has only been one request for exclusion. Evans Decl. ¶¶12-

13. The request for exclusion, however, is from a Jumia shareholder who had a gain with her

Jumia transactions and thus no recognized loss under the Plan of Allocation. Accordingly this

shareholder does not fall in the definition of an Exchange Act Settlement Class Member as she

was not damaged. Id. at ¶12, Ex. E to Evans Decl.

       52.     Pursuant to the Preliminary Approval Order, Federal Class Counsel will file reply

papers on March 10, 2021 that will address the any further requests for exclusion and any

objections that may be received.

V.     ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT

       53.    Pursuant to the Preliminary Approval Order, the Notice informed Exchange Act

Settlement Class Members that the deadline to file a claim was by February 19, 2021, by mail,

and February 24, 2021, electronically. The State Action was preliminarily approved on January

5, 2021. The preliminary approval of the settlement in the State Action triggers the notice

provision in the order preliminarily approving the settlement in the Federal Action. Under that



                                               14
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 16 of 27




order, “[n]ot later than twenty-one (21) calendar days after the date” this Court granted

preliminary approval of the settlement in the Federal Action or the date the State Court granted

preliminary approval of the settlement in the State Action, “whichever is later,” the claims

administrator is required to email the summary notice or mail the postcard notice to all class

members. (ECF No. 113, ¶10(a)). The date for SCS to provide notice to Exchange Act Class

Members was January 26, 2021.

       54.     As envisioned by the Preliminary Approval Order and the similar order entered

in the State Action, Federal Class Counsel, with the Court’s approval, will accept claims from

Exchange Act Settlement Class Members as long as they are submitted no later than “ninety (90)

calendar days” after the deadline for providing notice which is April 26, 2021. (See ECF No.

115). The Long Notice, Summary Notice and Postcard Notice informed potential Exchange Act

Settlement Class Members that “Subject to the Courts’ approval, the Claims Administrator will

continue to accept as timely submitted Proof of Claim and Release Forms received by April 26,

2021.” Evans Decl., Exs. A, C, and D to the Evans Decl.

       55.     As set forth in the Notice, the Net Federal Settlement Fund will be distributed

among Exchange Act Settlement Class Members according to the plan of allocation approved by

the Court.

       56.    Federal Plaintiffs’ damages expert developed the proposed Plan of Allocation in

consultation with Federal Class Counsel. Federal Class Counsel believes that the Plan of

Allocation provides a fair and reasonable method to equitably allocate the Net Settlement Fund

among Exchange Act Settlement Class Members who suffered losses as result of the conduct

alleged in the Second Amended Complaint.




                                              15
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 17 of 27




       57.      The Plan of Allocation is set forth at pages 26 to 31 of the Long Notice. See

Exhibit D to the Evans Decl. As described in the Long Notice, calculations under the Plan of

Allocation are not intended to be estimates of, nor indicative of, the amounts that Exchange Act

Settlement Class Members might have been able to recover at trial or estimates of the amounts

that will be paid to Authorized Claimants pursuant to the Federal Settlement. Instead, the

calculations under the plan are only a method to weigh the claims of Exchange Act Settlement

Class Members against one another for the purposes of making an equitable allocation of the Net

Settlement Fund.

       58.      In developing the Plan of Allocation, Federal Plaintiffs’ damages expert

calculated the estimated amount of artificial inflation in the per share closing prices of Jumia

ADSs which allegedly was proximately caused by Federal Defendants’ alleged false and

misleading statements and material omissions. In calculating the estimated artificial inflation

allegedly caused by Federal Defendants’ alleged misrepresentations and omissions, Federal

Plaintiffs’ damages expert considered price changes in Jumia ADSs in reaction to certain public

announcements allegedly revealing the truth concerning Federal Defendants’ alleged

misrepresentations and material omissions, adjusting for price changes that were attributable to

market or industry forces and disclosures of information unrelated to the alleged fraud as well as

the strength of the claims.

       59.     Under the Plan of Allocation, a “Recognized Loss” will be calculated for each

purchase or other acquisition of Jumia ADSs in reaction to certain public announcements

allegedly revealing the truth concerning during the Settlement Class Period that is listed in the

Claim Form and for which adequate documentation is provided. The calculation of Recognized

Loss will depend upon several factors, including when the stock was purchased or acquired and



                                               16
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 18 of 27




sold, and at what price. In general, the Recognized Loss calculated will be the difference

between the estimated artificial inflation on the date of purchase and the estimated artificial

inflation on the date of sale, or the difference between the actual purchase price and sales price,

whichever is less.

       60.     The Plan of Allocation was designed to allocate the proceeds of the Net

Settlement Fund among Exchange Act Settlement Class Members fairly and rationally based on

the losses they suffered on transactions in Jumia ADSs that were attributable to the conduct

alleged in the Second Amended Complaint. Accordingly, Federal Class Counsel respectfully

submits that the Plan of Allocation is fair and reasonable and should be approved by the Court.

VI.     THE FEE AND LITIGATION EXPENSE APPLICATION

       61.     As set forth in the Notice, Federal Class Counsel is also applying to the Court for

an award of attorneys’ fees not to exceed one-third of the Federal Settlement Fund (or

$666,666.67) plus interest earned at the same rate as the Federal Settlement Fund (the “Fee

Application”). Federal Plaintiffs also request reimbursement of expenses that Federal Class

Counsel incurred in connection with the prosecution of the Federal Action from the Federal

Settlement Fund in the amount of $78,180.42, plus interest. Federal Plaintiffs further request

reimbursement in the total amount of $12,500 in total, or $2,500 each, for costs and expenses

they incurred directly related to their representation of the Settlement Class pursuant to 15

U.S.C. § 78u-4(a)(4). The legal authorities supporting the requested fee and expenses are set

forth in the Fee Memorandum. The primary factual bases for the requested fee and expenses are

summarized below.




                                                17
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 19 of 27




       A.      The Fee Application

       62.     For their efforts on behalf of the Exchange Act Settlement Class, Federal Class

Counsel is applying for a fee award to be paid from the Federal Settlement Fund on a percentage

basis. As set forth in the accompanying Fee Memorandum, the percentage method is the

appropriate method of fee recovery because it aligns the lawyers’ interest in being paid a fair fee

with the interest of the Settlement Class in achieving the maximum recovery in the shortest

amount of time required under the circumstances and has been recognized as appropriate by the

Supreme Court and Second Circuit for cases of this nature.

       63.     Based on the quality of the result achieved, the extent and quality of the work

performed, the significant risks of the litigation, and the fully contingent nature of the

representation, Federal Class Counsel respectfully submits that the requested fee award is

reasonable and should be approved. As discussed in the Fee Memorandum, a one-third fee award

is fair and reasonable for attorneys’ fees in common fund cases such as this and is within the

range of percentages awarded in securities class actions in this Circuit with comparable

settlements.

               1.     Federal Plaintiffs Support the Fee Application

       64.     Each of the Federal Plaintiffs has evaluated the Fee Application and believes it to

be reasonable. As set forth in the declarations submitted by Federal Plaintiffs, each has

concluded that Federal Class Counsel’s requested fee is fair and reasonable based on the work

performed, the recovery obtained for the Settlement Class, and the risks of the Federal Action.

See Declaration of Hexuan Cai (“Cai Decl.”), attached hereto as Exhibit 3; Declaration of

Kalyan Venkataraman (“Kalyan Venkataraman Decl.”), attached hereto as Exhibit 4;

Declaration of Kalyanasundaram Venkataraman (“Kalyanasundaram Venkataraman Decl.”),



                                                18
        Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 20 of 27




attached hereto as Exhibit 5; Declaration of Matthew Sacks (“Sacks Decl.”), attach hereto as

Exhibit 6; and Declaration of Yifeng Zhu (“Zhu Decl.”), attached hereto as Exhibit 7.

       65.     Federal Plaintiffs’ endorsement of Federal Class Counsel’s fee request further

demonstrates its reasonableness and should be given weight in the Court’s consideration of the

fee award.

               2.      The Work and Experience of Counsel

       66.     Attached hereto as Exhibits 8 and 9 are the Declaration of Phillip Kim on Behalf

of The Rosen Law Firm, P.A. Concerning Attorneys’ Fees and Expenses (“Rosen Fee Decl.”)

and the Declaration of Brenda Szydlo on Behalf of Pomerantz LLP Concerning Attorneys’ Fees

and Expenses (“Pomerantz Fee Decl.”), respectively.

       67.     Rosen Law has expended a total of 848.36 hours in the prosecution of the Federal

Action. Rosen Law’s resulting lodestar is $639,150.50. Rosen Fee Decl. ¶¶5-6. Pomerantz has

expended a total of 557.14 hours in the prosecution of the Federal Action. Pomerantz’s resulting

total lodestar is $381,451.00. Pomerantz Fee Decl. ¶¶5-6. In total, Federal Class Counsel have

spent 1,405.5 hours on the litigation of the Federal Action for a total lodestar of $1,020,601.50.

       68.     The requested fee of one-third of the Federal Settlement Fund represents

$666,666.67 (plus interest), and therefore represents a negative multiplier of 0.65 to Federal

Class Counsel’s lodestar. This multiplier is fair and reasonable based on the risks of the

litigation, the quality of the representation, and the results obtained. As discussed in further detail

in the Fee Memorandum, the requested multiplier is well below the range of fee multipliers

typically awarded in comparable securities class actions and in other class actions involving

significant contingency fee risk, in this Circuit and elsewhere.




                                                  19
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 21 of 27




       69.      As demonstrated by the firm resumes attached as Exhibit A to the Rosen Fee

Decl. and Exhibit A to the Pomerantz Fee Decl., Federal Class Counsel are experienced and

skilled securities litigation practitioners, with long and successful track records of representing

investors in similar cases. Not only does each firm have experience and successful individually,

but they have an extensive history of working together to bring significant recoveries to investors

in this District, including Koopman v. Fiat Chrysler Automobiles N.V., 1:15-cv-07199

(S.D.N.Y.) ($110 million settlement) and Menaldi v. Och-Ziff Capital Management Group LLC,

1:14-cv-03251 (S.D.N.Y.) ($29 million settlement). Federal Class Counsel’s experience and the

results achieved for the Exchange Act Settlement Class Members supports the Fee and Expense

Application.

               3.      Standing and Caliber of Defendants’ Counsel

       70.     The quality of the work performed by Federal Class Counsel in attaining the

Settlement should also be evaluated in light of the quality of the opposition. Here, Federal

Defendants were represented by Sullivan & Cromwell LLP and O’Melveny & Myers LLP, two

highly respected law firms that vigorously represented the interests of their clients throughout the

Federal Action. In the face of this experienced and formidable opposition, Federal Class Counsel

was nonetheless able to persuade Federal Defendants to settle the case on terms favorable to the

Exchange Act Settlement Class.

               4.      The Risks of Litigation and the Need to Ensure the Availability of
                       Competent Counsel in High-Risk Contingent Securities Cases

       71.     This prosecution was undertaken by Federal Class Counsel entirely on a

contingent-fee basis. From the outset, Federal Class Counsel understood that they were

embarking on a complex, expensive, and lengthy litigation with no guarantee of ever being

compensated for the substantial investment of time and money the case would require. In

                                                20
         Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 22 of 27




undertaking that responsibility, Federal Class Counsel was obligated to ensure that sufficient

resources were dedicated to the prosecution of the Federal Action, and that funds were available

to compensate attorneys and staff and to cover the considerable litigation costs that a case like

this requires. With an average lag time of many years for complex cases like this to conclude, the

financial burden on contingent-fee counsel is far greater than on a firm that is paid on an ongoing

basis.

         72.    Federal Class Counsel also bore the risk that no recovery would be achieved. As

discussed above, from the outset, this case presented multiple risks and uncertainties that could

have prevented any recovery whatsoever. Despite the most vigorous and competent of efforts,

success in contingent-fee litigation like this is never assured. Federal Class Counsel knows from

experience that the commencement of a class action does not guarantee a settlement. To the

contrary, it takes hard work and diligence by skilled counsel to develop the facts and theories

that are needed to sustain a complaint or win at trial, or to induce sophisticated defendants to

engage in serious settlement negotiations at meaningful levels.

         73.    Moreover, courts have repeatedly recognized that it is in the public interest to

have experienced and able counsel enforce the securities laws and regulations pertaining to the

duties of officers and directors of public companies. As recognized by Congress through the

passage of the PSLRA, vigorous private enforcement of the federal securities laws can only

occur if private investors take an active role in protecting the interests of shareholders. If this

important public policy is to be carried out, the courts should award fees that adequately

compensate plaintiffs’ counsel, taking into account the risks undertaken in prosecuting a

securities class action.




                                                21
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 23 of 27




       74.     Federal Class Counsel’s extensive efforts in the face of substantial risks and

uncertainties has resulted in a favorable recovery for the benefit of the Exchange Act Settlement

Class. In circumstances such as these, and in consideration of the hard work and the result

achieved, the requested fee is reasonable and should be approved.

               5.     The Reaction to the Settlement Class to the Fee Application

       75.     As noted above, as of February 17, 2021, 31,993 Postcard Notices have been

mailed advising Exchange Act Settlement Class Members that Federal Class Counsel would

apply for an award of attorneys’ fees in an amount not to exceed one-third of the Federal

Settlement Fund. Evans Decl. ¶6. In addition, the Court-approved Summary Notice has been

published in Investor’s Business Daily and transmitted over GlobeNewswire. Id. ¶9. As of

February 17, 2021, no objections to the request for attorneys’ fees set forth in the Notice have

been received. Id. ¶13. Should any objections be received, Federal Plaintiffs will address them in

their reply papers.

       B.      The Litigation Expense Application

       76.     Federal Class Counsel also seek reimbursement from the Federal Settlement Fund

of $78,180.42 in litigation costs and expenses that were reasonably incurred by Federal Class

Counsel in connection with litigating and settling the claims asserted in the Federal Action.

       77.     From the beginning of their involvement in the Federal Class Action, Federal

Class Counsel were aware that it might not recover any of their expenses, and, even in the event

of a recovery, would not recover any of their out-of-pocket expenditures until such time as the

Federal Action might be successfully resolved. Federal Class Counsel also understood that, even

assuming that the case was ultimately successful, reimbursement for expenses would not

compensate them for the lost use of the funds advanced by them to prosecute the Federal Action.



                                                22
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 24 of 27




Accordingly, Federal Class Counsel were motivated to and did take appropriate steps to avoid

incurring unnecessary expenses and to minimize costs without compromising the vigorous and

efficient prosecution of the case.

       78.      Rosen Law incurred $12,487.45 in unreimbursed litigation expenses in

connection with the prosecution of the Federal Action. Rosen Fee Decl. ¶7. Pomerantz incurred

$65,692.97 in unreimbursed litigation expenses in connection with the prosecution of the Federal

Action. Pomerantz Fee Decl. ¶7. Federal Class Counsel has incurred $78,180.42 in total of

unreimbursed expenses.

       79.     Substantial litigation expenses for which Federal Class Counsel seeks

reimbursement included mediation fees, investigator fees, expert consultant fees, and notice to

class member fees. Each of these items, as well as the other expenses incurred such as legal

research fees, document retrieval fees, photocopying, travel fees, service of process fees, and

filing fees, were necessary for the successful prosecution of this case. These expenses for which

Federal Class Counsel seeks reimbursement are the types of expenses that are necessarily

incurred in litigation and routinely charged to clients billed by the hour.

       80.      The Notice informed potential Settlement Class Members that Federal Class

Counsel would be seeking reimbursement of expenses in an amount not to exceed $125,000. The

total amount requested, $78,180.42, is significantly below the amount that Settlement Class

Members were advised could be sought. As of February 17, 2021, no objection has been raised

as to the maximum amount of expenses set forth in the Notice. Evans Decl. ¶13.

       81.     All of the litigation expenses incurred by Federal Counsel were reasonable and

necessary to the successful litigation of the Action and have been approved by the Federal




                                                 23
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 25 of 27




Plaintiffs. See Cai Decl. ¶11; Kalyan Venkataraman Decl. ¶12, Kalyanasundaram Venkataraman

Decl. ¶12; Sacks Decl. ¶12; and Zhu Decl. ¶12.

       82.     The expenses incurred by Federal Class Counsel were reasonable and necessary

to represent the Settlement Class and achieve the Settlement. Accordingly, Federal Plaintiffs and

Federal Class Counsel respectfully submit that the litigation expenses should be reimbursed in

full from the Settlement Fund.

       83.     Additionally, Federal Plaintiffs seek reimbursement of their reasonable costs and

expenses directly incurred in connection with their representation of the Settlement Class, in the

amount of $2,500 for each Federal Plaintiff (Cai Decl. ¶¶13, 15; Kalyan Venkataraman Decl.

¶¶14, 16; Kalyanasundaram Venkataraman Decl. ¶¶14,16; Sacks Decl. ¶¶14, 16; and Zhu Decl.

¶¶¶14, 16). Each Federal Plaintiffs, as detailed in their individual declarations, communicated

regularly with their counsel regarding case strategy and the procedural posture of the Federal

Action, reviewed significant pleadings, and were engaged in the settlement discussions.

Knowing they each had a duty to the Exchange Act Class Members, Federal Plaintiffs were

actively involved in the Federal Action to obtain the best result as possible for Jumia investors.

       84.     The Notice clearly stated that the Federal Plaintiffs would seek up to $2,500 each

for their participation in the Federal Action and for reimbursement of their time and expenses. To

date, no Exchange Class Member has objected to the request for these awards to Federal

Plaintiffs. Evans Decl. ¶13.

VII.   CONCLUSION

       85.     For all the reasons set forth above, Federal Plaintiffs and Federal Class Counsel

respectfully submit that: (a) the Federal Settlement and the Plan of Allocation should be

approved as fair, reasonable and adequate; (b) the requested fee on behalf of Federal Class



                                                 24
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 26 of 27




Counsel in the amount of one-third of the Federal Settlement Fund (or $666,666.67) plus interest

should be approved as fair and reasonable; (c) the request for reimbursement of actual costs and

expenses in the amount of $78,180.42, plus interest, should be approved; and (d) the request for

reimbursement to Federal Plaintiffs for their time dedicated to the Federal Action in the amount

of $2,500 each, or $12,500 in total, should also be approved.

       I declare, under penalty of perjury under the law of the United States, that the foregoing

facts are true and correct. Executed this 17th day of February, 2021.



                                                            /s/ Phillip Kim
                                                              Phillip Kim




                                               25
       Case 1:19-cv-04397-PKC Document 121 Filed 02/17/21 Page 27 of 27




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2021, a true and correct copy of the foregoing

document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                                        By: /s/ Phillip Kim
                                                            Phillip Kim




                                            26
